Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 12/28/2021 is acknowledged.
3.	Claims 1, 4-6, 10, 12-14, 16-17, 19, 21, 23, 28 and 35-41 are pending.
4.	Claims 1, 4-6, 10, 12-14, 16, 23, 28 and 35-37 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/26/2021
5.	Claims 17, 19, 21 and 38-41 are currently under consideration as they read on contacting a cell in vitro with SEQ ID NO:24.  The Examiner has extended the search to SEQ ID NO:25.
Specification
6.	The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.   
SEQ ID NO:24 is 100% sequence identical over length and sequence to SEQ ID NOs 27 and 28.  SEQ ID NO:29 is 100% sequence identical over length and sequence to SEQ ID NO:30.  SEQ ID NO:33 is 100% sequence identical over length and sequence to SEQ ID NOs 34m 35 and 36.  SEQ ID NO:38 is 100% sequence identical over length and sequence to SEQ ID NO:39.  Each sequence must have a single sequence identifier.  
According to CFR 1.823 “…The “Sequence Listing” shall, except as otherwise indicated, include the actual nucleotide and/or amino acid sequence, the numeric identifiers…” Note that the immediately below table shows the requirement of the count for the total number of SEQ ID NOS, each of SEQ ID NO: is represented by a numeric integer. So if the same sequence is 
Applicant is required to go through the entire specification and delete all duplicate sequences.  Every time the sequence of SEQ ID NO:24 is referred to as SEQ ID NO:24, it is incorrect because the sequence is also SEQ ID NOs 27 and 28.  It is inappropriate to give the same sequence more than one sequence identification number.  After amending the sequence listing and CRF and providing a letter stating that they are the same, Applicant is required to go through the entire specification and to correct the disclosure of sequence identification numbers throughout.    
Applicant is reminded of the sequence rules which require a submission for all sequences of 10 or more nucleotides or 4 or more amino acids (see 37 CFR 1.821-1.825) and is also requested to carefully review the submitted specification for any and all sequences which require compliance with the rules. 
Correction is required.
7.	The following rejections are necessitated by the amendment filed on 12/28/2021.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

10.	Claims 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 9,597,274 (PTO-892; Reference A).
U.S. Patent 9,597,274 teaches a method of topically administering a composition comprising the peptide of reference SEQ ID NO:710 which is 100% identical over length and sequence to instant SEQ ID NO:25 to human integuments to improve one or more signs of dermatological aging, treating dermatological disorders and improving the health of the skin .  (In particular, ‘Summary of the invention’ in column 2; ‘Peptides” in column 4; Table 3; whole document).
The reference teachings anticipate the claimed invention.  

U.S. Patent 9,597,274 further teaches in Example 1 that Human dermal fibroblast cells were grown in a 96 well plate in DMEM media (available from Corning, N.Y.) supplemented with 10% Fetal Bovine Serum (FBS) and L-glutamine (0.07.times.10.sup.5 cells/plate). After reaching about 75% confluence, cells were transferred into DMEM media without FBS and incubated for 4-6 hours. Next, cells were treated with a peptide at 0.00001%, 0.0001%, 0.001% final concentration in DMEM media without FBS for 48 h. After treatment, the media were collected and cell viability was measured using MTT. The amount of collagen secreted was tested in the media using HTRF human pro-collagen I kit (available from Cisbio Inc., Bedford, Mass.). The amount of secreted Hyaluronic Acid (HA) was tested in the media using HA Elisa kit (available from Corgenix, Broomfield, Colo.). The results are summarized in Table 12 as percent change of pro-collagen I and/or HA production relative to vehicle control (peptide 
The claimed invention differs from this prior art teaching in the recitation of contacting SEQ ID NO:25 with a cell.  
It would have been obvious to one of ordinary skill in the art to have performed the method of Example 1 with all of the specific peptides taught in the reference to determine the collagen I and/or hyaluronic acid production in human dermal fibroblast cells stimulated by the peptides of the reference.  
  From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
11.	Claims 19 and 38-41 are objected to for dependence upon rejected base claims 17 and 21.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
February 12, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644